Case 2:18-cv-00086-SJF-AKT Document 63 Filed 04/29/20 Page 1 of 1 PageID #: 386



                                                            MOSER LAW FIRM, PC
Steven J. Moser
Direct/Text/Fax: 631.759.4054
smoser@moseremploymentlaw.com



                                             April 29, 2020

VIA ECF

Hon. Sandra J. Feuerstein, USDJ
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

RE:    Scott v. Whole Foods Market Group, Inc., 18-cv-00086(SJF)(AKT)

Dear Judge Feuerstein:

I represent the Plaintiff Derell Meynard in the above captioned matter. I write to request an
adjournment of the status conference presently scheduled for May 6, 2020.

I am recently recovered from Covid-19 infection and family members with whom I reside were
experiencing symptoms as recently as last week. While I feel fully recovered, I have not had two
consecutive negative test results as recommended by the NYS Department of Health before
leaving my home.

In an abundance of caution, I am therefore requesting a brief adjournment of the conference and
deadline to file the status report.

The Defendant consents to this request.

Respectfully submitted,

/s/
Steven J. Moser




                             5 E. Main St., Huntington, NY 11743
                              www.moseremploymentlaw.com
